DETAILED ACTION
This office action is in response to the communication received on May 26, 2022 concerning application No. 17/151,648 filed on January 18, 2021.
	Claims 1-7 and 9-15 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/26/2022 with respect to the claim objections on pg. 5 have been fully considered. The amendments to the claims have been entered and overcome the claim objections previously set forth.
Applicant’s arguments filed 05/26/2022 with respect to the 35 USC 112a/b rejections on pg. 5 have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112a/b rejections of claims 1, 5, 7, and 15 previously set forth.
Applicant’s arguments with respect to claim(s) 1 on pg. 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4, “a section patient anatomy” should read “a section of patient anatomy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al. (US 2021/0045715, hereinafter Mauldin) in view of Singh et al. (US 2016/0183913, hereinafter Singh) and Wollowick et al. (US 20160100909, hereinafter Wollowick).
Regarding claim 1, Mauldin teaches a method of generating a three-dimensional ultrasound image of intervening anatomy between a patient's skin and a surgical target site ([0039], [0040] 3D bone images are generated of anatomy proximal to the target area (surgical target site)), comprising: 
maneuvering a distal end (104 in fig. 1 and 610 in fig. 6, the distal end of the ultrasound probe is seen as the part of the probe closest to the patient) of at least one ultrasound probe along the outside of the patient's skin over a section patient anatomy between the patient’s skin and the surgical target site ([0049], “the user then moves or scans through positional adjustments, the ultrasound probe 104 along the subject’s skin, in the vicinity of the target anatomical region, to acquire ultrasound images of the target anatomical region” by obtaining images of the target anatomical region the probe is also imaging the tissue in between the skin and the target anatomical region), the ultrasound probe further having a proximal end (104 in fig. 1 and 610 in fig. 6, the proximal end of the ultrasound probe is seen as the part of the probe farthest from the patient), an electronic communication element (fig.1, [0059] the data output from the ultrasound probe 104 is sent to the main processing unit 136 meaning there has to be an electronic component performing the outputting), and a transducer array ([0049] the ultrasound transducer contains an array), the transducer array including at least one emitting element configured to emit sound waves in a direction away from the distal end ([0049] in order to acquire ultrasound images of the target anatomical region the transducer must submit sound waves from the distal end of the ultrasound probe towards the anatomical region), the transducer array further comprising at least one sensing element configured to receive reflected sound waves ([0049] in order to acquire ultrasound images of the target anatomical region the transducer must contain at least one sensing element that receives the sound waves reflected off of the target anatomical region); 
performing ultrasound imaging to generate a series of two-dimensional images of the intervening anatomical structures from the data obtained by the probe ([0050], “sequentially acquired 2D images” and 212 in fig. 2 teaches that the images are of the intervening anatomical structures (bone structure)); 
continuously merging the series of two-dimensional images to create a constructed image with three-dimensional volume ([0068], “forms a 3D image by combining individual 2D images” and 218 in fig. 2. Because the method continues to step 222 after step 218 and the 3D image is formed again shows that the merging of 2D images is continuous); and 
displaying the constructed image of the intervening anatomical structure on a display device ([0095], “a 3D rendering of the images and/or model is generated for display on a display” the display being display 140 in fig. 1); 
Mauldin does not specifically teach the transducer array is positioned near the distal end of the ultrasound probe, the transducer array including at least one emitting element configured to emit high-frequency sound waves within a proximity of the distal end, a sensing element that converts the reflected sound waves to radio frequency data and the two-dimensional images are B-mode images generated from the radio frequency data and wherein the constructed image includes a highlighted position of at least one of nerve, muscle, and bone. Mauldin additionally does not specifically teach the constructed image is generated during a pre-operative visit to a hospital or surgical center.
However, 
Singh in a similar field of endeavor teaches the transducer array is positioned near the distal end of the ultrasound probe ([0077], “transducer 26 that is configured to emit sound waves and may be disposed at the distal end 20 of the device 10…transducer 26 may include a micro machined array” ), the transducer array including at least one emitting element configured to emit high-frequency sound waves within a proximity of the distal end ([0079], “the ultrasound transducer 26 launches sound pulses, which may be short, high-frequency non-damaging sound pulses” and because transducer 26 is located at the distal end of the probe the sound waves are within a proximity of the distal end), a sensing element that converts the reflected sound waves to radio frequency data ([0079], “reflected sound waves that the transducer 26 receives, the analog to digital converter 30 converts the analog radiofrequency signal received from the transducer 26” because the converter 30 receives the radiofrequency signal from the transducer 26 means the radiofrequency signal was generated in the transducer), the two-dimensional images are B-mode images generated from the radio frequency data ([0077], [0094], and [0152], “a 2D B-mode image may be constructed from the acquired data”) and wherein the constructed image includes a highlighted position of at least one of nerve, muscle, and bone ([0079] the output 34 includes programmable color configurations to distinguish between anatomy such as nerve and muscle tissue. [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin to have the transducer array be positioned near the distal end of the ultrasound probe, the transducer array including at least one emitting element configured to emit high-frequency sound waves within a proximity of the distal end, a sensing element that converts the reflected sound waves to radio frequency data and the two-dimensional images are B-mode images generated from the radio frequency data and wherein the constructed image includes a highlighted position of at least one of nerve, muscle, and bone. The motivation to make this modification is in order to identify the anatomy being imaged and distinguish the different anatomy from one another, as recognized by Singh ([0094], [0133]).
Mauldin in view of Singh does not specifically teach the constructed image is generated during a pre-operative patient visit to a hospital or surgical center.
However,
Wollowick in a similar field of endeavor teaches obtaining an image during a preoperative patient visit to a hospital or surgical center ([0014] discloses acquiring a preoperative image of a surgical site with skeletal and articulating bones. [0197] discloses a preoperative “PreOp” image designates an image “taken at an earlier time, such as a prior visit to the medical facility”. Additionally, [0004] discloses it is known in the background art to obtain a preoperative image for surgical planning purposes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh to have the constructed image is generated during a pre-operative patient visit to a hospital or surgical center. The motivation to apply the known technique of obtaining an image during a preoperative patient visit to a hospital or surgical center of Wollowick to the method of Mauldin in view of Singh would be to allow for the predictable results of providing the physician with adequate time to plan.
Regarding claim 2, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin further teaches the ultrasound probe is associated with a robotic element ([0124], “ultrasound probe 104…can be positioned via a machine, such as a robotic actuator”).
Regarding claim 3, Mauldin in view of Singh and Wollowick teaches the method of claim 2, as set forth above. Mauldin further teaches the ultrasound probe is robotically maneuvered over the section of target patient anatomy in a controlled manner ([0124], the movement of the ultrasound probe 104 by the robotic actuator is controlled based on direct input from the user or an algorithm based on provided information meaning the probe is moved to the target anatomy in a controlled manner).
	Regarding claim 4, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin further teaches the constructed image is rotatable on the display device ([0094], “the image data is preferably displayed in a human-readable form, with the ability to manipulate the view (rotate) so that the user can annotate 3D positions”).
Regarding claim 5, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Singh further teaches the display device comprises a touch-screen interface ([0210] and fig. 47 teaches that computing device 4701 contains a touch screen communication module 4709 and a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh and Wollowick to have the display comprise a touch screen interface. The motivation to make this modification is in order for the user to provide an input, as recognized by Singh ([0210]).
Regarding claim 6, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin further teaches tracking the spatial position of the at least one ultrasound probe during generation of the constructed image ([0050] the object tracking system 112 tracks the ultrasound probe 104 during ultrasound imaging).
Regarding claim 7, Mauldin in view of Singh and Wollowick teaches the method of claim 6, as set forth above. Mauldin further teaches the spatial position of the at least one ultrasound probe is tracked using at least one of optical tracking and infrared tracking ([0051], “the object tracking system 112 can determine the position and orientation of the ultrasound probe 104 using an optical tracking system).
Regarding claim 12, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin further teaches the at least one ultrasound probe is associated with a surgical instrument ([0058] and fig. 6 show that the ultrasound probe 610 is associated with a needle 620 which is seen as the surgical instrument).
Regarding claim 13, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin further teaches analyzing the constructed image ([0101], “analytics on the 3D image and/or model are computed”) to create a pre-operative plane including at least one of incision location and approach trajectory of to the surgical target site ([0102], “the computed analytics can be used to help with the planning and/or guidance of a therapeutic process such as a needle insertion…examples of such analytics include…identification of an appropriate needle insertion site and track/trajectory”).
Regarding claim 14, Mauldin in view of Singh and Wollowick teaches the method of claim 13, as set forth above. Mauldin further teaches the pre-operative plan is executed by robotic elements [0062], [0121] teaches that the therapy applicator 116 is in charge of positioning the needle and [0124] “therapy applicator 116 can be positioned via a machine, such as a robotic actuator”).
Regarding claim 15, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Singh further teaches analyzing the constructed image to identify avoidance areas around at least one of an incision location and an approach trajectory to the surgical target site ([0076], “the device can allow a surgeon to identify and avoid certain portions of a patient’s anatomy (e.g. nerve) when performing a minimally invasive procedure and [0175] teaches the approach trajectory is chosen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh and Wollowick to analyze the constructed image to identify avoidance areas around at least one of the incision location and approach trajectory to the surgical target site. The motivation to make this modification is in order to avoid neural elements that could potentially result in deleterious impacts to other systems, as recognized by Singh ([0005]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Singh and Wollowick as applied to claim 1 above, and further in view of Porter et al. (“Three-dimensional registration and fusion of ultrasound and MRI using major vessels as fiducial markers”, hereinafter Porter).
Regarding claim 9, Mauldin in view of Singh and Wollowick teaches the method of claim 1, as set forth above. Mauldin in view of Singh and Wollowick does not specifically teach merging the constructed image with at least one of a Computed Tomography (CT) scan image and a Magnetic Resonance Image (MRI) to create a comprehensive three-dimensional model of the target patient anatomy.
However, 
Porter in a similar field of endeavor teaches merging the constructed image with at least one of a CT scan image and a MRI to create a comprehensive three-dimensional model of the target patient anatomy (page 354, col. 1, Introduction, para. 2, “our study investigates a new fusion method using vessels segmented from 3-D MRI and US data. The segmented vessels were used as landmarks within a correlation algorithm to spatially align the two 3-D volumes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh and Wollowick to merging the constructed image with at least one of a CT scan image and a MRI image to create a comprehensive three-dimensional model of the target patient anatomy. The motivation to make this modification is in order to gain the complimentary information available from multiple different imaging modalities, as recognized by Porter (Abstract).
Regarding claim 10, Mauldin in view of Singh and Porter teaches the method of claim 9, as set forth above. Porter further teaches the comprehensive three-dimensional model includes bone and soft tissue (fig. 1 shows that the model includes bone and soft tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh, Wollowick and Porter to have the comprehensive three-dimensional model includes bone and soft tissue. The motivation to make this modification is in order to gain the complimentary information available from multiple different imaging modalities, as recognized by Porter (Abstract).
Regarding claim 11, Mauldin in view of Singh, Wollowick and Porter teaches the method of claim 9, as set forth above. Porter further teaches the constructed image and at least one of the CT scan and the MRI image are merged using anatomical landmarks (page 354, col. 1, Introduction, para. 2, “our study investigates a new fusion method using vessels segmented from 3-D MRI and US data. The segmented vessels were used as landmarks within a correlation algorithm to spatially align the two 3-D volumes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Mauldin in view of Singh, Wollowick and Porter to have the constructed image and at least one of the CT scan and the MRI image are merged using anatomical landmarks. The motivation to make this modification is in order to gain the complimentary information available from multiple different imaging modalities, as recognized by Porter (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791